                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   ALBERT L. FEASTER,                                       No. C 18-7702 WHA (PR)
                                                                          8                    Plaintiff,                              ORDER OF DISMISSAL
                                                                          9        v.
                                                                         10   JEFF HANSEN; NORTHERN
                                                                              DISTRICT OF CALIFORNIA
                                                                         11   FEDERAL PUBLIC DEFENDER’S
United States District Court




                                                                              OFFICE,
                               For the Northern District of California




                                                                         12
                                                                                               Defendants.
                                                                         13                                            /
                                                                         14
                                                                                                                           INTRODUCTION
                                                                         15
                                                                                        Plaintiff, an inmate at the Alameda County Jail, filed this civil rights case under 42
                                                                         16
                                                                              U.S.C. § 1983 against the Federal Public Defender’s Office and the attorney from that office,
                                                                         17
                                                                              Jeff Hansen, who represented him in criminal proceedings. He claims that Mr. Hansen was
                                                                         18
                                                                              ineffective in his representation. For the reasons discussed below, the complaint is DISMISSED
                                                                         19
                                                                              for failure to state a cognizable claim for relief.
                                                                         20
                                                                                        Leave to proceed in forma pauperis is granted in a separate order.
                                                                         21
                                                                                                                             ANALYSIS
                                                                         22
                                                                              A.        STANDARD OF REVIEW
                                                                         23
                                                                                        Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         24
                                                                              redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         25
                                                                              1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         26
                                                                              which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         27
                                                                              monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                         28
                                                                              se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          1   (9th Cir. 1990).
                                                                          2          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          3   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          4   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          5   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          6   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          7   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          8   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          9   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         10   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                         11   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
United States District Court
                               For the Northern District of California




                                                                         12   at 1974.
                                                                         13          To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         14   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         15   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         16   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         17   B.     LEGAL CLAIMS
                                                                         18          Plaintiff alleges that defendant Hansen did not adequately investigate, prepare, or
                                                                         19   represent plaintiff in his criminal proceedings. Hansen is a federal government employee, not a
                                                                         20   state actor, and therefore he is not liable under 42 U.S.C. § 1983. The Federal Public
                                                                         21   Defender’s Office is a federal government agency, and therefore it is also not a state actor.
                                                                         22   These defendants are also not liable under the federal analogue to Section 1983, i.e. Bivens v.
                                                                         23   Six Unknown Named Agents, 403 U.S. 388 (1971), because federal public defenders do not act
                                                                         24   under color of federal law, an essential element of a Bivens claim, when performing traditional
                                                                         25   functions of a criminal defense lawyer, such as the preparation, investigation, and
                                                                         26   representation that was allegedly in a federal criminal proceeding. See Cox v. Hellerstein, 685
                                                                         27   F.2d 1098, 1099 (9th Cir. 1982) (citing analogous holding in Polk County v. Dodson, 454 U.S.
                                                                         28
                                                                                                                                2
                                                                          1   312, 318-19 (1981), for state court public defenders). Accordingly, plaintiff’s allegations, even
                                                                          2   when liberally construed, do not state a cognizable claim for relief. Leave to amend is not
                                                                          3   warranted because it is clear that plaintiff “can prove no set of facts in support of his claim
                                                                          4   which would entitle him to relief." Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007).
                                                                          5                                            CONCLUSION
                                                                          6          For the reasons set out above, this case is DISMISSED for failure to state a cognizable
                                                                          7   claim for relief. The motion for appointment of counsel is DENIED.
                                                                          8          The clerk shall enter judgment and close the file.
                                                                          9          IT IS SO ORDERED.
                                                                         10
                                                                              Dated: January 31       , 2019.
                                                                         11                                                  WILLIAM ALSUP
United States District Court




                                                                                                                             UNITED STATES DISTRICT JUDGE
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               3
